F§LED

IN THE UNITED STATES DISTRICT CoURT "‘AR 1 mg
FoR THE DISTRICT oF MoNTANA Clg;&#cts&i§;g:§;;w
BILLINGS DIVISION swings
UNITED sTATEs oF AMERICA,
CR 18-117-BLG-sPW

Plaintiff,

vs. ORDER
, NATHAN THOMAS TRUJILLO,
Defendant.

 

 

At the request of U.S. Probation,

IT IS HEREBY ORDERED that sentencing currently scheduled for April 24,
2019 at 1130 p.m., before Judge Christensen is VACATED and reset to commence
on Thursday, June 27, 2019 at 1230 p.m. before Judge Watters in the J ames F.
Battin U.S. Courthouse, Billings, Montana.

IT IS FURTHER ORDERED that,

l. The United States Probation Office shall conduct a presentence
investigation and prepare a presentence report. Fed. R. Crim. P. 32(0), (d); 18
U.S.C. § 3552(a).

2. The probation officer shall disclose the completed report, except for

recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before May 13,
2019. The probation officer shall not disclose any recommendation made or to be
made to the Court.

3. If restitution is mandatory, the probation officer shall discuss a
payment plan With Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

4. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before May 22, 2019.
U.S.S.G. § 6A1.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

5. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before June 5,
2019.

6. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before June 12, 2019. Absent good
cause shown, sentencing memoranda and supporting documents filed after June 12,

2019 Will not be considered in addressing sentencing issues. F ailure to timely file

2

sentencing memoranda may result in imposition of sanctions against counsel.

7. Responses to sentencing memoranda shall be filed on or before J u ne
19, 2019.

8. Reply briefs will not be accepted for filing in sentencing matters

9. The Court will resolve objections included in the Addcndum to the

presentence report at the sentencing hearing in accordance with U.S.S.G. § 6A1.3.
lO. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

+
DATED this ;“"day of March, 2019.

sUsAN P. wATTERs

U.S. DISTRICT JUDGE

 

